DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-10 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No. 10,880,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are generally broader and the attach request of the patent is equivalent to the registration request as indicated in the depending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 24.301 V16.4.0 (2020-03); 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS); Stage 3 (Release 16).

As to claim 1, 3GPP TS 24.301 a method in a user equipment (UE) for transferring an ongoing emergency session from a first network to a second network, the method comprising: transmitting a first registration request message to the second network (see 5.5.1.2.1-5.5.1.2.2); receiving a registration reject message from the second network (see 5.5.1.2.5A-5.5.1.2.5B, 6.5.1.4.2-6.5.1.4.3); transmitting, responsive to detecting the ongoing emergency session, a second registration request 

As to claim 2, 3GPP TS 24.301 the method of claim 1, wherein the first registration request message is a first attach request message and the second registration request message is a second attach request message. (see 6.5.1.4.2-6.5.1.4.3);.

As to claim 3, 3GPP TS 24.301 the method of claim 2, wherein the second attach request message comprises a connection request message, and wherein the connection request message comprises an emergency handover indication. (see 6.5.1.4.2-6.5.1.4.3);.

As to claim 4, 3GPP TS 24.301 the method of claim 1, wherein the registration reject message comprises a cause code [cause code #26] (see 6.5.1.4.2).



As to claim 6, 3GPP TS 24.301 the method of claim 5, further comprising entering one of a state EMM- DER[E]GISTERED.NO-IMSI or a state 5GMM-DEREGISTERE.NO-SUPI when the UE determines the cause code indicates that one of the IMEI or the PEI of the UE is not accepted (see 5.5.1.2.5A , 5.1.3.2.3.6).

As to claim 6, 3GPP TS 24.301 the method of claim 1, wherein the first network is a fifth generation (5G) network  and wherein the second network is fourth generation (4G) network (see 5.5.1.3.5-5.5.1.3.6).

Regarding claims 8-14, they are the corresponding user equipment claims of method claims 1-7. Therefore, claims 8-14 are rejected for the same reasons as shown above.

Regarding claims 15-20, they are the corresponding non-transitory computer readable storage medium claims of method claims 1-6. Therefore, claims 15-20 are rejected for the same reasons as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647